Citation Nr: 1215411	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for his PTSD and assigned a 30 percent evaluation, effective February 23, 2007, the date of his initial claim.  In a January 2009 rating decision, the RO increased the Veteran's disability rating from 30 to 50 percent, effective January 14, 2008.  Thereafter, the effective date for the Veteran's PTSD disability rating was amended to February 23, 2007.  

It is noted that the Veteran initially asserted a claim of service connection for PTSD in February 2007.  However, the Veteran is not a medical professional and thus not competent to provide a psychiatric diagnosis.  He is competent to report on his symptoms.  The Veteran has described his symptoms to include depressed mood, anxiety, irritability for which he had been diagnosed with PTSD and major depressive disorder.  The medical evidence establishes that the two disabilities are related to each other.  As such, the Board has recharacterized the Veteran's claim as that of an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

The Veteran filed a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) in September 2009.  The RO granted the TDIU claim in an April 2010 rating decision.  Contrary to the Veteran's assertions, the RO based the grant on all of the Veteran's service-connected disabilities, to include his PTSD, diabetes mellitus, and renal insufficiency.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 47 (2009).  In the March 2012 Informal Hearing Presentation, the Veteran asserted that he was entitled to an earlier effective date for his TDIU and that the Board had jurisdiction of the matter pursuant to Rice.  However, the Veteran has asserted (see May 2007 private examination), and the RO has adjudicated, his unemployability claim, not only based on his service-connected PTSD which is on appeal to the Board, but also due to his other service-connected disabilities.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over the TDIU claim.  Instead, the claim of entitlement to an earlier effective date is REFERRED to the RO for further action.  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's acquired psychiatric disability has been productive of occupational and social impairment in most areas due to such symptoms of depression affecting the ability to function independently; difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9435 (2011). 






REASON AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was not provided a predecisional notification letter.  However, in a May 2008 letter, all of the notification provisions under the duty to notify were satisfied.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  Although this letter was not provided to the Veteran prior to initial adjudication, such oversight has not prejudiced the Veteran since he was provided adequate notice, given time to submit additional evidence and argument, and the matter was subsequently adjudicated.  Nevertheless, in cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and an initial disability rating and effective date have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have been obtained to the extent possible.  Further, the documents associated with his claim for disability benefits through the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has not pointed to additional documents which he feels are relevant to his claim.  The duty to assist in obtaining relevant treatment records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded an examination in November 2008 to evaluate the nature and severity of his psychiatric disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as it relates to the Veteran's psychiatric disability and is predicated on a review of medical records.  The examiner also fully addressed the rating criteria that are relevant to rating the disability at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is appealing the initial evaluation of his psychiatric disability and the Board will evaluate his level of disability contemporaneous with the grant of service connection.  
 
The Veteran's PTSD is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The documents associated with the Veteran's SSA disability benefits are related to cognitive defects associated with possible chemical exposure from his job as an automobile repair man.  In a January 2001 neuropsycholgocal evaluation, the Veteran complained of memory loss and misinterpreting written orders.  He underwent this evaluation to rule out chemical exposure effects due to his work as an automobile repairman.  Upon examination, the psychiatrist indicated a 35 year history of exposure to organic and inorganic solvents, lead-based paints, and epoxy paints.  His memory profile was suggestive of focal verbal memory deficits, relative weakness in auditory attention, slowed mental processing speed, and dampening of frontal executive skills.  In a June 2001 evaluation, there was no evidence of residual cognitive compromise, to include no impairment of memory functions, which were present in January 2001.  In an October 2001 evaluation, the Veteran was diagnosed with fatigue, depression which seemed to resolve on its own, and memory disturbances, unclear etiology.  

The Veteran submitted a May 2007 private psychiatric assessment in association with his PTSD claim.  In this evaluation report, the Veteran explained that he had been married to his wife since 1973 and had three sons.  He indicated a work history as an automobile body work and repairman, and a manager of a roller rink and a manager of an apartment building.  He indicated that his ability to work independently as an automotive repairman allowed him to continue his employment for 35 years.  He also asserted that he could not work any longer as his body could not take it and provided that his blood sugar was too bad.  The Veteran provided that he liked to go camping and to fix up apartments, houses, and his camp.  He discussed a history of trying Zoloft in the past but provided that it made him think suicidal thoughts.  He indicated an inability to control his temper and provided that he was not very close to his sons.  The private medical provider indicated that the Veteran's PTSD symptoms included flashbacks, nightmares, social isolation, numbing of feelings, sleep disturbance, hyper vigilance, problems making and keeping friends, tension and anxiety, irritability, exaggerated startle response, difficulty with concentration, and depression with suicidal thoughts.  The examiner diagnosed the Veteran with PTSD and depression and gave him a GAF score of 45.  

In an August 2007 VA treatment note, the Veteran sought a psychiatric evaluation for his symptoms of PTSD and depression.  The Veteran indicated feeling numb, having a low mood, and decreased energy level.  The Veteran also provided that his memory had decreased.  He also indicated an exaggerated startle response and provided that he avoided fireworks and large crowds.  He also indicated sleep problems for over 30 years and a history of flashbacks that had improved in past 7 years.  The VA physician provided that the Veteran did not have homicidal ideation but endorsed passive suicidal ideation without an active plan.  He was diagnosed with PTSD and major depressive disorder and given a GAF score of 55.  

In a September 2007 VA treatment note, the Veteran described a long standing problem with depression and indicated that since retiring he was more anxious, unemotional, irritable with a short fuse, and described increased panic attacks and social isolation.  The Veteran indicated that group situations triggered panic attacks.  This VA physician referred him to psychiatry as he believed the Veteran would need a complicated medication regimen to control his multiple symptoms.  

In an October 2007 letter, the same private psychiatric provider noted above established that the Veteran had daily or near daily panic attacks and complained of moderate to severe memory loss, for which he carried a note pad around to help him remember things of importance.  The Veteran continued to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, flashbacks, nightmares, numbed feelings, hyper vigilance irritability, startle response, and problems in relationships.  This provider also indicated that the Veteran's depression with suicidal thoughts was related to his PTSD.  

The Veteran was afforded a November 2008 examination where examiner indicated review of the claims file, to include his October 2007 private assessment.  The Veteran indicated an inability to work and drive; as well as decreased motivation to do anything.  He described panic attacks whenever he entered a store or was in a crowd.  He provided that his irritation had worsened as he had lashed out at people unnecessarily.  He also indicated a significant amount of emotional numbness, distrust, and social isolation.  He indicated that he no longer went fishing or hunting, two activities that he once enjoyed.  The Veteran indicated that his symptoms had worsened and he no longer had motivation or energy to keep up the apartment building he used to manage and maintain.  He also indicated that his wife wrote everything down for him because his memory was failing him.  The examiner indicated that the Veteran had not worked for three years and his last job was that of an assembler/laborer at Wal-Mart, a position he held for three years but had to leave because of his disability.  (Note: it is unclear which disability the provider is referring to as she did not clarify).  The Veteran indicated having been married to his wife for 35 years and noted that their relationship had been improving since learning about the symptoms of his PTSD.  He also indicated that his relationship with his children was relatively good.  He also indicated that until 6 years prior to the evaluation, he had been active in Disable American Veterans, his church, managing his apartment buildings, and remodeling and selling houses for profits.  Upon examination, the provider found that the Veteran's panic attacks were intermittent, and occurred once a week.  The Veteran was diagnosed with PTSD and major depressive disorder and given a GAF score of 40.  The examiner indicated that the Veteran's PTSD results in deficiencies in most of the following areas, to include work, family, relationships, thinking, and mood.  The Veteran did not pose a threat or persistent danger to himself or others but his prognosis was poor.  

In a February 2009 VA treatment note, the Veteran reported that he was not doing very well.  He reported some suicidal thoughts at Christmas and anticipated them again around Easter.  He said that he did not have the energy to do anything, such as managing his apartment building but was still able to walk a mile or two per day with his dog.  The Veteran also indicated attending church fairly regularly and attending his two veterans' groups weekly.  He provided that he still dreamt about and recalled his wartime experiences.  The examiner indicated that the Veteran's recurrent and intrusive recollection was getting worse and that he still experienced distressing dreams and persistent avoidance of stimuli.  The Veteran was diagnosed with recurrent major depressive disorder and moderately severe PTSD.  He was given a GAF score of 59.  

VA psychiatric treatment notes dated in December 2009, January 2010, and March 2010 indicate that the Veteran had significant amounts of nightmares and memories of his Vietnam combat experiences.  He continued to have difficulties in crowds and in stores.  The examiner noted occasional, fleeting thoughts of death but no current plan to harm himself.  He had no perceptual distortion and his thinking was logical and goal directed.  He was given GAF scores ranged from 55 to 56.  

Following a change in medication, the Veteran reported feeling better.  See May 2010 VA psychiatric treatment note.  He indicated that he was actively involved in the day to day management of his apartment buildings although his son did most of the physical work.  He also provided a desire to use his lake property which in the past he had not felt up to using.  The examiner noted persistent symptoms of increased arousal and clinically significant distress or impairment in social occupational functioning.  He was given a GAF score of 59.  

The Veteran has also submitted statements in support of his claim, to include his June 2009 notice of disagreement where he provided that his PTSD symptoms had increased in severity to the point where he was unable to be close to his family and had increased panic attacks.  In his June 2010 VA Form 9, the Veteran indicated that he lost his job as a result of his PTSD and had to give up his apartment building to his children to run because his psychiatric symptoms affected his concentration and motivation.  These statements are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The evidence of record establishes that the Veteran's psychiatric disorder warrants a rating of 70 percent, but no higher.  The Board notes that the Veteran's GAF scores after service separation range from moderate symptoms of social, occupational, and school functioning to serious symptoms of social, occupational, and school functioning.  VA treatment records consistently provide that the Veteran had anxiety, irritability, and decreased interest, concentration and motivation.  The Veteran has reported that he struggles with motivation with respect to his daily activities, to include management of his apartment building and household chores.  Additionally, these records consistently report that the Veteran suffered from anxiety and described increased panic attacks, to include when in crowds and in stores.  He also has impaired memory and a documented history of difficulty in maintaining work and social relationships.  Specifically, the Veteran indicated not being very involved with his three sons and history of a difficult relationship with his wife, which had only begun to get better due to his understanding of his PTSD symptoms.  He also reported social isolation.  

While the evidence does not show that the Veteran experiences obsessional rituals which interfere with routine activities, illogical speech, near continuous panic, or spatial disorientation, there is medical evidence of continual suicidal ideation, without intent or plan.  The Board also acknowledges the evidence establishing that the Veteran has difficulty adapting to stressful circumstances in a work or social settings as he was forced to retire, due in part, to his psychiatric disabilities as well as consistent panic attacks when in crowds or in stores, which leads to his continued social isolation.  As such, the Board finds that the Veteran's mood disorder more appropriately approximates a 70 percent disability rating.  

The evidence does not establish, the Veteran does not assert that he is entitled to a rating in excess of 70 percent.  Specifically, there is no evidence that the Veteran suffers from gross impairment of thought processes or communication; is a persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; and is disoriented to time or place. While the evidence establishes that the Veteran exhibits an intermittent inability to perform activities of daily living, to include maintaining his apartment buildings or doing household chores, the medical evidence provides that the Veteran understands that these are deficits and desires to improve them which show that the Veteran has a grasp on reality.  Further, and as provided above, the Veteran has expressed passing suicidal ideation.  However, there is no indication that the Veteran is a persistent danger to himself or others.  

Moreover, the Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected psychiatric disorder.  See Fenderson, 12 Vet. App. at 126.  However, the Board finds that the Veteran's disability has not been more disabling at any time during this appeal.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a rating of 70 percent, but not higher, for his service-connected psychiatric disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's disability is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App. at 115.

As provided above, the Veteran filed a formal TDIU claim which was granted in an April 2010 rating decision.  The RO based the grant on all of the Veteran's service connected disabilities.  The Board finds that Rice is not applicable to the current appeal because the RO already granted TDIU and the issue of an earlier effective date is referred to the RO for initial adjudication.  


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, is granted.  

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


